Judge Buckner
delivered the opinion of" the Court.
T. Carpenter executed a note to E. Glenn for $100, payable in commonwealth’s bank notes. Uy the obligee, it was assigned to the plaintiff in error; and by him, to the defendants in error.
They instituted suit on the note against Carpenter, who plead accord with, and satisfaction made, to the obligee, previous to his assignment of the note, on which issue was joined. A verdict and judgment were thereon rendered in favor of Carpenter; whereupon Simmons and son, instituted an action of assumpsit against the plaintiff in error, as the assignor to them, of the note aforesaid.
The trial was had upon the plea of non assumpsit. A verdict and judgment thereon, were rendered in favor of Simmons and son, to reverse which, Morgan prosecutes this writ of error.
The only point presented by the record, which it is deemed necessary to consider, is, whether the ver diet and judgment in favor of Carpenter, was evidence against Morgan, in this suit, of the fact of the accord and satisfaction, unless he, Morgan,had notice
Rudd, for plaintiff; Crittenden, for defendants.
of the pendency of the suitaforesaid,againstCarpentet-
The answer is furnished in the negative, by the opinion of this court, in the case of Maupin vs. Compton, III. Bibb, 214.
By the judgment of the circuit court this question, was decided differently. •
It, must be ¿reversed, with costs, and the cause remanded, for further proceedings to be had, consistent with this opinion. '